internal_revenue_service number release date index number ------------------------------------------ ------------------ --------------------------------------------------- -------------------------------- in re ------------------------------------------ department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ------------------- id no ------------- telephone number --------------------- refer reply to cc intl b02 plr-142351-08 date date legend taxpayer ----------------------------- ---------------------- shareholder tax professional tax professional country a date date date date date year year --------------------------- -------------------------------- ---------------------- -------- --------------------------- -------------------------- ---------------------------- ------------------- ------------------- ------- ------- dear ------------------ the rulings contained in this letter are based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this private_letter_ruling is in response to a letter dated date submitted on behalf of taxpayer by its authorized representative requesting an extension of time under sec_301_9100-1 to make elections to treat a foreign insurance corporation as a domestic_corporation under sec_953 and to be taxed as a small insurance_company under sec_831 of the internal_revenue_code code for the tax_year ending year the information submitted for consideration is set forth below plr-142351-08 facts taxpayer is a country a corporation formed on date with the purpose of providing property and casualty insurance shareholder is a u s citizen and has at all times been the sole owner and manager of taxpayer shareholder hired tax professional in year to prepare taxpayer’s return for year tax professional requested and was granted an extension for filing taxpayer’s year return this extension gave taxpayer until date to file the year return tax professional instructed taxpayer to make elections under sec_953 and sec_831 being unfamiliar with the code shareholder retained tax professional on date to provide a second opinion regarding preparation of taxpayer’s year return tax professional agreed with tax professional that the elections under sec_953 and sec_831 were proper shareholder signed the year tax_return but the shareholder was called away on business before completion of the meeting however tax professional assured shareholder that it would timely file the year return and make the sec_953 and sec_831 elections after it reviewed the necessary forms on or about date shareholder was informed that tax professional failed to mail the year return with the sec_953 and sec_831 elections shareholder then obtained the return from tax professional and delivered it to tax professional on date tax professional filed the year return with the above elections it also filed the d election pursuant revproc_2003_47 ruling requested taxpayer requests the consent of the commissioner of the irs to make retroactive elections under sec_953 and sec_831 of the code with respect to its year taxable_year law under sec_953 a foreign_insurance_company may be treated as a domestic insurance_company if four conditions are met a a foreign_corporation is a controlled_foreign_corporation as defined in sec_957 by substituting percent or more for more than percent and by using the definition of united_states_shareholder under sec_953 b such foreign_corporation would quality under part i or ii of subchapter_l for the taxable_year if it were a domestic_corporation c such foreign_corporation meets such requirements as the secretary shall prescribe to ensure that the taxes imposed by this chapter on such foreign_corporation are paid and plr-142351-08 d such foreign_corporation makes an election to have this paragraph apply and waives all benefits to such corporation granted by the united_states under any treaty sec_4 of revproc_2003_47 provides that in order for an election for a taxable_year an election under d must be filed by the due_date prescribed in sec_6072 of the code with extensions for the u s income_tax return that is due for that taxable_year with extensions sec_831 taxes insurance_companies other than life_insurance_companies on their taxable_income however certain eligible companies can instead elect to pay an alternative_tax provided in sec_831 based only on their taxable_investment_income see sec_831 that election is also made on a timely filed return treas reg c provides that the commissioner has discretion to grant a taxpayer a reasonable extension of time under the rules set forth in sec_301_9100-3 to make a regulatory election under all subtitles of the code except subtitles e g h and i treas reg b provides that an election includes an application_for relief in respect of tax and defines a regulatory election as an election whose due_date is prescribed by a regulation a revenue_ruling revenue_procedure notice or announcement sec_301_9100-3 provides that requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 must be made under the rules of sec_301_9100-3 requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides the evidence including affidavits described in paragraph e of this section to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government analysis the time and manner for making a sec_953 election is prescribed in revproc_2003_47 which is a regulatory election under sec_301_9100-1 falling under the relief provisions of treas reg under the regulations described above the commissioner has the authority to grant taxpayer’s requested relief based on the facts and representations submitted with taxpayer’s ruling_request we conclude that taxpayer satisfies sec_301_9100-3 accordingly taxpayer is granted an extension of time of days from the date of this ruling letter to make the elections under sec_953 and sec_831 such filing will be treated as a timely election for taxpayer to be treated as domestic_corporation for its first taxable_year and an election plr-142351-08 to pay an alternative_tax provided in sec_831 based only on its taxable_investment_income this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent the granting of an extension in this letter is not a determination that taxpayer is otherwise eligible to make the elections under sec_953 and sec_831 except as expressly provided herein we express no or imply no opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter pursuant to a power_of_attorney on file in this office a copy of this letter is being provided to your authorized representative sincerely ethan atticks senior technical reviewer international
